Citation Nr: 0840727	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  02-16 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1962 to November 
1965.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which granted service 
connection for diabetes mellitus type II at an initial 
disability rating of 20 percent.  In March 2002, the case was 
transferred to the RO in St. Petersburg, Florida.  That 
office issued rating decisions in December 2002 and July 2004 
in which it continued the veteran's disability rating of 20 
percent.  The Board remanded this case for further 
development in December 2005, July 2007, and February 2008; 
it is again before the Board for appellate review.

The Board again notes that the veteran has raised a claim for 
entitlement to service connection for depression, secondary 
to diabetes mellitus, as indicated by the November 2005 and 
July 2007 informal hearing presentations. This matter is 
referred to the Agency of Original Jurisdiction (AOJ) for 
appropriate action and development.


FINDING OF FACT

The service-connected diabetes mellitus, type II, has not 
been shown to require more than treatment with insulin and 
restricted diet.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for diabetes mellitus, type II, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.119, Diagnostic 
Code (DC) 7913 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008). Such notice should 
be provided to a claimant before the initial unfavorable AOJ 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).

A January 2001 letter provided to the veteran before the 
initial rating decision did not satisfy VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as it did 
not inform the veteran of what evidence was needed to 
establish his claim for service connection, what VA would do 
and had done, or what evidence he should provide, or inform 
the veteran that it was his responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support his claim.  However, such notice was not required 
because the RO granted service connection for the veteran's 
diabetes mellitus, type 2, in a January 2002 rating decision.  
Where there is a full grant of the benefit sought, as there 
was in this instance, the veteran is not prejudiced by 
inadequate notice.

The Board acknowledges the RO did not provide VA notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded 
until after the rating decision on appeal; thus, there is a 
timing error as to the additional VCAA notice.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, supra, 
the U.S. Court of Appeals for Veterans Claims (Court) held, 
in part, that a VA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, additional VA notice, 
including Dingess notice, was provided after issuance of the 
initial AOJ decision in January 2002.  However, both the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) and the Court have since further 
clarified that VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness 
of the adjudication, as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (holding that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  In this case, proper notice, including of 
the way in which VA determines the disability rating and 
effective date, was provided in September 2006, prior to the 
issuance of the April 2007 SSOC.

Although the veteran was not provided with a letter notifying 
him of the specific criteria on which a rating for diabetes 
mellitus, type 2, is based, the veteran was not prejudiced 
thereby because he had constructive knowledge of those 
criteria.  He was provided detailed information regarding the 
criteria in the September 2002 statement of the case, which 
discussed at length the level of disability needed for a 
higher rating.  Likewise this statement of the case discussed 
how the current medical findings failed to meet a higher 
rating.  The veteran in his March 2002 notice of disagreement 
discussed limitations as related to his service-connected 
diabetes mellitus.  Also, during the pendency of the appeal, 
the veteran has provided lay evidence of his physical 
limitations caused by his service-connected diabetes 
mellitus.  The claim was readjudicated and supplemental 
statements of the case were issued in March 2005, April 2007, 
October 2007 and September 2008.  Therefore, the presumption 
of prejudice is rebutted.  For above reasons, no further 
development is required regarding the duty to notify.

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree 
of disability and the effective date of an award.  Also in 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C. § 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See also Hartman v. 
Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Here, the RO 
granted service connection for the veteran's diabetes 
mellitus, type 2, in its January 2002 rating decision, and 
assigned an initial disability rating of 20 percent with an 
effective date of January 19, 2001.  Moreover, as noted 
above, the RO provided notice with respect to the degree of 
disability and the effective date of an award in its 
September 2006 letter.  Supplemental statements of the case 
were thereafter issued, including in April 2007.  
Consequently, no further notice pursuant to 38 U.S.C. 
§ 5103(a) is required.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  With respect 
to VA's duty to assist, the RO obtained, or made reasonable 
attempts to obtain, all relevant evidence identified by the 
veteran regarding the issue addressed in this decision.  The 
veteran's service treatment records and VA treatment records 
have been obtained.  Moreover, the veteran was provided with 
VA examinations regarding his diabetes mellitus, type 2, in 
August 2001, July 2004, January 2007, September 2007, and 
June 2008.  

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Board is satisfied as to compliance with its instructions 
from the December 2005, July 2007, and February 2008 remands.  
In December 2005, the Board remanded this case for a VA 
examination to determine whether any nonservice-connected 
conditions, including eye problems and genitourinary 
dysfunction, were being aggravated by the veteran's diabetes 
mellitus.

In July 2007, the Board remanded this case for a VA 
examination to determine the specific extent and severity of 
the veteran's disability, to include a complete and detailed 
discussion of all functional limitations associated with the 
disability, including precipitating and aggravating factors.  
The Board requested that the examiner provide a discussion of 
the nature and extent of the veteran's hypertension, and 
whether it or any other disabilities were at least as likely 
as not caused or aggravated by the veteran's service-
connected diabetes mellitus, type 2.

In February 2008, the Board remanded this case for a VA 
examination to determine whether the veteran has right eye 
ocular hypertension, and, if so, whether it was caused or 
aggravated by the veteran's service-connected diabetes 
mellitus, type 2.  The Board also asked the examiner to 
consider the veteran's lay evidence of his physical 
limitations.

As noted above, the Board is satisfied with the compliance 
with its instructions from the December 2005, July 2007, and 
February 2008 remands.  In June 2008, one VA examiner 
determined that the veteran's bilateral early cataracts and 
ocular hypertension are not related to his service-connected 
diabetes mellitus, and a second VA examiner determined that 
his erectile dysfunction is at least as likely as not related 
to his diabetes mellitus.



Analysis

The record before the Board contains service treatment 
records and post-service medical records, which will be 
addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (a discussion of all evidence by the Board 
is not required when the Board has supported its decision 
with thorough reasons and bases regarding the relevant 
evidence).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an 
original or an increased rating remains in controversy when 
less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Since the present appeal arises from an initial rating 
decision, which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of separate ratings 
for separate periods of time based on the facts found.  See 
Fenderson, supra.

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In a January 2002 rating decision, the RO granted service 
connection for diabetes mellitus, type 2, and assigned a 20 
percent disability rating.  The veteran's diabetes mellitus 
is rated under 38 C.F.R. § 4.119, DC 7913, which provides 
that a 20 percent rating is assigned for diabetes mellitus 
controlled by insulin and restricted diet; or, oral 
hypoglycemic agent and restricted diet.  In this case, the 
veteran's diabetes mellitus requires medication and a 
restricted diet.

A 40 percent rating is assigned where the diabetes mellitus 
requires insulin, restricted diet, and regulation of 
activities.

A 60 percent disability rating is assigned where the diabetes 
mellitus requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
rated.

A 100 percent rating is assigned where diabetes mellitus 
requires more than one daily insulin injection, restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength, or complications that would be 
compensable if separately evaluated.

Note 1 of Diagnostic Code 7913 provides that compensable 
complications of diabetes will be rated separately (unless 
they are part of the criteria used to support a 100 percent 
rating), and that noncompensable complications are considered 
part of the diabetic process.  38 C.F.R. § 4.119, DC 7913 
(2008).

In this matter, the veteran contends that he is entitled to a 
disability rating greater than 20 percent.  As noted above, 
in order to warrant an increase from 20 percent to 40 
percent, the veteran would have to show that his diabetes 
mellitus required regulation of his activities, which DC 7913 
defines as the avoidance of strenuous occupational and 
recreational activities.

In August 2007, friends of the veteran wrote that he had 
depression, weight gain, and no energy.  In October 2007, the 
veteran's supervisor at work from 2001 until his retirement 
in March 2002 stated that the veteran's "early retirement 
was due to his inability to control his diabetes."  (The 
Board notes that, according to a January 2007 VA examiner, 
after his March 2002 retirement from his first job, the 
veteran continued to work for about a year, part-time, in a 
new job as a cook.)  Also in October 2007, the veteran's 
spouse wrote that he has very little energy, and can only 
work around the house for one hour per day.  She noted that 
he slept up to 14 hours per day.  The veteran also wrote in 
October 2007 that he has no energy, is unable to vacuum more 
than half of a room, and sleeps between 13 and 16 hours per 
day.

However, the veteran's VA treatment records show that his 
lack of energy is attributable to his lifestyle, not his 
diabetes.  In January 2005, a VA clinician noted that the 
veteran has a "sedentary lifestyle" and "needs to start 
walking!!"  In September 2005, the veteran reported that he 
was exercising more, and that this was bringing his blood 
sugar down.  Also in September 2005, the veteran reported 
that he was sleeping poorly because his wife wakes him 
frequently to stop him from snoring.  Consequently, the Board 
finds that the veteran has not been told to avoid strenuous 
occupational and recreational activities; rather, he has been 
instructed by VA clinicians to change his sedentary lifestyle 
and increase his exercise.  See DC 7913, infra.

Indeed, at his June 2008 VA examination, the examiner noted 
that the veteran "denies any restriction of activities on 
account of diabetes mellitus."  He further noted that the 
veteran had retired from his job in 2000.  Similarly, in 
October 2008, the veteran's representative stated that 
"there is no restriction of his activities."  Additionally, 
a VA examiner in September 2007 stated that the veteran had 
no restriction of daily activities and duties of regular 
employment, and a VA examiner in January 2007 stated that the 
veteran had no restriction of activities on account of 
diabetes mellitus.

The June 2008 VA examiner also noted that the veteran denies 
any hospitalizations for ketoacidosis or hypoglycemic 
reactions.

Because the veteran's diabetes mellitus, type 2, does not 
require the regulation of his activities, he is ineligible 
for a disability rating in excess of 20 percent.

As noted above, with respect to complications arising from 
his diabetes, the Board notes that the VA examiners found no 
compensable complications.  A VA examiner of eyes found in 
June 2008 that the veteran's bilateral early cataracts are 
age related, and not related to diabetes.  She also found 
that the veteran's ocular hypertension is not related to his 
diabetes.  A VA examiner of hypertension found in June 2008 
that the veteran's erectile dysfunction is as likely as not 
related to his diabetes mellitus.  However, erectile 
dysfunction is a noncompensable disorder.  As stated at DC 
7913, Note 1, infra, noncompensable complications are 
considered part of the diabetic process.  The veteran is 
therefore not entitled to an increased rating based on his 
erectile dysfunction.  (The Board notes that, in a July 2004 
rating decision, the veteran was granted entitlement to 
special monthly compensation based on Loss Of Use of a 
creative organ.)

The veteran's disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  Although the veteran is currently 
unemployed, the veteran's supervisor's October 2007 letter 
shows that the veteran left his job voluntarily in March 
2002, and VA treatment records from January 2005 and 
September 2005 show that VA clinicians encouraged the veteran 
to exercise more, and not to regulate his activities.  
Further, a VA examiner opined in September 2007 that the 
veteran's service-connected disability, diabetes mellitus, 
type 2, does not prevent him from gainful employment.  In 
addition, there is no competent evidence that the veteran's 
service-connected disability has resulted in frequent 
hospitalizations.  Thus, the Board finds no exceptional or 
unusual disability picture, as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2002); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In 
the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating under 38 C.F.R. 
§ 3.321(b)(1) are not met. 

The Board has examined the pertinent medical evidence and 
finds that overall, the veteran's service-connected diabetes 
mellitus, type 2, does not meet the applicable schedular 
criteria for a rating in excess of 20 percent.  There is no 
benefit of the doubt that can be resolved in his favor as the 
preponderance of the evidence does not show symptoms that 
more nearly approximate the criteria for a higher rating.  
Accordingly, the claim for a higher initial rating is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A disability rating in excess of 20 percent for diabetes 
mellitus, type 2, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


